Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 3-4, 8, 10-11, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2020/01922384) in view of Dorum (US 2014/0236482)
Claim 1

Nakanishi an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least: 
receive probe data from a plurality of probes passing through an intersection (Nakanishi, ¶ 41: “The status detection device 4 (surrounding status data acquisition unit) is configured of a camera, a millimeter-wave radar, an LIDAR, a sonar, a GPS, and various sensors, and outputs surrounding status data D_info indicating the position of the vehicle 3 and the ; 
identify a turn maneuver of the intersection including an incoming road link and an outgoing road link (Nakanishi, ¶¶ 4, 45: “the traveling track curve corresponding to an entrance link and a leaving link…calculation processing for right/left-turn based on the above-described surrounding status data D_info sent from the status detection device 4.”); 
generate a curve of the turn maneuver based on a geometry of the intersection and a scaling factor (Nakanishi, ¶ 4: “As illustrated in FIG. 8 in this document…if the traveling track curve corresponding to an entrance link and a leaving link of the intersection is stored in the track curve file, the traveling track curve is read from the track curve file, and if the corresponding traveling track curve is not stored in the track curve file, a curve line that is in contact with the entrance link and the leaving link is generated.”); 


provide for guidance of a vehicle based on the spline of the turn path (Nakanishi, ¶ 26: “An automated drive device 1 of the present disclosure may include any of the above-mentioned traveling track determination devices 1, and a control unit (ECU 2) that controls a traveling state of the vehicle 3 using the future traveling track Xf.”).
Nakanishi does not explicitly disclose, but Dorum makes obvious filter the probe data based on the generated curve to obtain remaining probe data (Dorum, ¶ 64: “For example, a 
fit a spline to the remaining probe data to generate a turn path representative of the turn maneuver (Dorum, ¶ 30: “The server 125 is configured to fit or align the measured path curve to corresponding portions of the previously stored path curve in order to compare appropriate sections of the path curves. The server 125 may be configured to perform a regression operation or other mathematical technique to ensure the best fit between the measured path curve and the stored path curve. The best fit minimizes any differences between the measured path curve and the stored path curve.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to fit a spline based on filtered probe data.  Dorum discloses a problem present in Nakanishi’s method (Dorum, ¶ 3: “The path curve may deviate from the actual navigable path. Further, the collection of path curves in a database may vary because the path curves are generated from different techniques. Some path curves may be derived from historical maps and surveys. Some path curves may be traced from aerial or satellite photographs. Some path curves may be manually generated by a person using a computer. Different cartographers may select different end points, nodes, and shape points for generating a path curve by computer. These variations in path curve generation lead to inconsistent accuracies in the database.”)  Therefore, one of ordinary skill in the art would consider filtering to remove redundant or inconsistent data to ensure optimal turn pathing.
Claim 3
wherein causing the apparatus to filter the probe data based on the generated curve to obtain remaining probe data comprises causing the apparatus to: map-match probe data to the curve based on a placement and shape of the curve, wherein the map-matched probe data is the remaining probe data (Dorum, ¶ 28: “the server 125 performs map matching to associate the measured path curve with at least a portion of a previously stored path curve based on link geometry from the map database. The map matching may be based on position only. Alternatively, the map matching may be supplemented using heading data and/or shape data”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to fit a spline based on filtered probe data.  Dorum discloses a problem present in Nakanishi’s method (Dorum, ¶ 3: “The path curve may deviate from the actual navigable path. Further, the collection of path curves in a database may vary because the path curves are generated from different techniques. Some path curves may be derived from historical maps and surveys. Some path curves may be traced from aerial or satellite photographs. Some path curves may be manually generated by a person using a computer. Different cartographers may select different end points, nodes, and shape points for generating a path curve by computer. These variations in path curve generation lead to inconsistent accuracies in the database.”)  Therefore, one of ordinary skill in the art would consider filtering to remove redundant or inconsistent data to ensure optimal turn pathing.
Claim 4
Nakanishi further discloses wherein causing the apparatus to provide for guidance of the vehicle based on the spline of the turn path comprises causing the apparatus to: provide autonomous vehicle control through the intersection following the spline of the turn path (Nakanishi, ¶ 26: “An automated drive device 1 of the present disclosure may include any of the above-mentioned traveling track determination devices 1, and a control unit (ECU 2) that controls a traveling state of the vehicle 3 using the future traveling track Xf.”).
Claim 8
	The same teachings and rationales in claim 1 are applicable to claim 8.
Claim 10
	The same teachings and rationales in claim 3 are applicable to claim 10.
Claim 11
	The same teachings and rationales in claim 4 are applicable to claim 11.
Claim 15
	The same teachings and rationales in claim 1 are applicable to claim 15.
Claim 17
	The same teachings and rationales in claim 3 are applicable to claim 17.
Claim 18
	The same teachings and rationales in claim 4 are applicable to claim 18.

Claim(s) 2, 5-7, 9, 12-14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2020/01922384) in view of Dorum (US 2014/0236482) and Dorum (US 2010/0082248)(Dorum ‘248)
Claim 2
wherein the curve comprises a cubic Bezier curve, wherein causing the apparatus to generate a cubic Bezier curve of the turn maneuver based on a geometry of the intersection and a scaling factor comprises causing the apparatus to:

    PNG
    media_image1.png
    629
    540
    media_image1.png
    Greyscale

establish a first vertex of a control polygon of the cubic Bezier curve at a point along the incoming road link; establish a second vertex of the control polygon of the cubic Bezier curve at a point along the outgoing road link (Nakanishi, ¶ 14: “According to other aspect of the present disclosure, preferably, given that the intersection of the second straight line L2 and the first straight line L1 is a second intersection Xc2, the traveling track determination unit determines a displacement (first offset value Offset1) of the first predetermined point X1 from the first intersection Xc1 according to a distance (first distance D1) between the second intersection Xc2 and the first intersection Xc1.”)
identify an approximate intersection center (Nakanishi, ¶ 56: “The second intersection calculation part 14 calculates an intersection of the first straight line L1 and the second straight line L2 as a second intersection Xc2”); 
Nakanishi does not explicitly disclose, but Dorum makes obvious establish a third vertex of the control polygon of the cubic Bezier curve at a point along a vector from the first vertex to the approximate intersection center based on the scaling factor; and establish a fourth vertex of the control polygon of the cubic Bezier curve at a point along a vector from the second vertex to the approximate intersection center based on the scaling factor (Dorum ‘248, ¶ 46, 65: “each cubic Bezier curve is represented by four control points, but the last control point of a previous Bezier curve is the same as the first control point of the next Bezier curve… Bezier curves can be derived from B-spline curves using known methods.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use cubic curves.  The motivation would have additional curvature over lower order curves and can be computed from known methods in the context of claim 1.
Claim 5
Nakanishi does not explicitly disclose, but Dorum makes obvious wherein causing the apparatus to fit a spline to the remaining probe data to generate the turn path representative of the turn maneuver comprises causing the apparatus to: create a knot vector for the spline wherein a parametric distance between each knot is inversely proportional to a curvature of the curve (Dorum ‘248, ¶ 104: “Optimal knot spacing is typically inversely proportional to curvature (i.e., the higher the curvature, the closer the knots are spaced)”)

Claim 6
Nakanishi does not explicitly disclose, but Dorum makes obvious wherein causing the apparatus to fit a spline to the remaining probe data to generate the turn path representative of the turn maneuver further comprises causing the apparatus to: assign a parametric B-spline value to each point of remaining probe data based on a projected arc-length location along the curve, wherein each point of remaining probe data is projected onto the curve (Dorum ‘248, ¶ 128: “The 3D B-spline routine 1500 performs point to 2D link projections by crawling along known road link paths (road network) and projecting the points onto each possible link path…Since the height points for the altitude B-spline have been parameterized by link chain arc length, the altitude B-spline has a compatible knot vector parameter space with the 2D B-spline, which allows the B-splines to be merged into a 3D B-spline at block 1510.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use proportional distance.  As disclosed by Dorum, optimal knot spacing in the context of claim 1 is inversely proportional.
Claim 7
Nakanishi does not explicitly disclose, but Dorum makes obvious wherein causing the apparatus to fit a spline to the remaining probe data to generate the turn path representative of the turn maneuver further comprises causing the apparatus to: reduce a change of curvature using a regularization function to smooth a curvature of the spline with a regularization factor 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use proportional distance.  As disclosed by Dorum, optimal knot spacing in the context of claim 1 is inversely proportional and optimal fit is ensured.
Claim 9
	The same teachings and rationales in claim 2 are applicable to claim 9.
Claim 12
	The same teachings and rationales in claim 5 are applicable to claim 12.
Claim 13
	The same teachings and rationales in claim 6 are applicable to claim 13.
Claim 14
	The same teachings and rationales in claim 4 are applicable to claim 14
Claim 16
	The same teachings and rationales in claim 2 are applicable to claim 16.
Claim 19
	The same teachings and rationales in claim 5 are applicable to claim 19.
Claim 20
	The same teachings and rationales in claim 6 are applicable to claim 20.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611